     Case 1:19-cv-06776 Document 1 Filed 12/02/19 Page 1 of 13 PageID #: 1



Daniel Sadeh, Esq.
HALPER SADEH LLP
375 Park Avenue, Suite 2607
New York, NY 10152
Telephone: (212) 763-0060
Facsimile: (646) 776-2600
Email: sadeh@halpersadeh.com

Counsel for Plaintiff

                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

   DANIEL DELIFUS,                                   Case No:

            Plaintiff,
                                                     JURY TRIAL DEMANDED
            v.

   RA PHARMACEUTICALS, INC.,
   EDWARD MATHERS, ROBERT HEFT,
   TIMOTHY PEARSON, RAJEEV SHAH,
   AOIFE M. BRENNAN, BO CUMBO, and
   DOUGLAS TRECO,

            Defendants.


      COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

       Plaintiff Daniel Delifus (“Plaintiff”), by Plaintiff’s undersigned attorneys, for Plaintiff’s

complaint against Defendants (defined below), alleges the following based upon personal

knowledge as to Plaintiff and Plaintiff’s own acts, and upon information and belief as to all other

matters, based upon, inter alia, the investigation conducted by and through Plaintiff’s attorneys.

                                  NATURE OF THE ACTION

       1.        This is an action against Ra Pharmaceuticals, Inc. (“Ra Pharmaceuticals” or the

“Company”), and its Board of Directors (the “Board” or the “Individual Defendants”) for their

violations of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange

Act”), 15 U.S.C. §§ 78n(a) and 78t(a), and Rule 14a-9 promulgated thereunder by the SEC, 17

                                                1
      Case 1:19-cv-06776 Document 1 Filed 12/02/19 Page 2 of 13 PageID #: 2



C.F.R. § 240.14a-9, in connection with the proposed merger (the “Proposed Transaction”) between

Ra Pharmaceuticals and UCB S.A. (“UCB”) and Franq Merger Sub, Inc. (“Merger Sub”), an

indirect wholly-owned subsidiary of UCB.

                                 JURISDICTION AND VENUE

       2.      The claims asserted herein arise under and pursuant to Sections 14(a) and 20(a) of

the Exchange Act (15 U.S.C. §§ 78n(a) and 78t(a)) and Rule 14a-9 promulgated thereunder by the

SEC (17 C.F.R. § 240.14a-9).

       3.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and Section 27 of

the Exchange Act (15 U.S.C. § 78aa(c)) as a substantial portion of the transactions and wrongs

complained of herein had an effect in this District, the alleged misstatements entered and the

subsequent damages occurred in this District, and Ra Pharmaceutical’s financial advisor in

connection with the Proposed Transaction, Centerview Partners LLC (“Centerview”), is

headquartered in New York, N.Y.

       5.      In connection with the acts, conduct and other wrongs alleged in this complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mails, interstate telephone communications and the

facilities of the national securities exchange.

                                             PARTIES

       6.      Plaintiff is, and has been at all relevant times hereto, an owner of Ra

Pharmaceuticals common stock.




                                                  2
     Case 1:19-cv-06776 Document 1 Filed 12/02/19 Page 3 of 13 PageID #: 3



       7.      Defendant Ra Pharmaceuticals is a clinical-stage biopharmaceutical company that

develops therapeutics for the treatment of diseases caused by excessive or uncontrolled activation

of the complement system. The Company is incorporated in Delaware. The Company’s common

stock trades on the Nasdaq Global Market under the ticker symbol, “RARX.”

       8.      Defendant Edward Mathers (“Mathers”) is Chairman of the Board of the

Company.

       9.      Defendant Robert Heft (“Heft”) is a director of the Company.

       10.     Defendant Timothy Pearson (“Pearson”) is a director of the Company.

       11.     Defendant Rajeev Shah (“Shah”) is a director of the Company.

       12.     Defendant Aoife M. Brennan (“Brennan”) is a director of the Company.

       13.     Defendant Bo Cumbo (“Cumbo”) is a director of the Company.

       14.     Defendant Douglas Treco (“Treco”) is Chief Executive Officer and a director of

the Company.

       15.     Defendants Mathers, Heft, Pearson, Shah, Brennan, Cumbo, and Treco are

collectively referred to herein as the “Individual Defendants.”

       16.     Defendants Ra Pharmaceuticals and the Individual Defendants are collectively

referred to herein as the “Defendants.”

                               SUBSTANTIVE ALLEGATIONS

   A. The Proposed Transaction

       17.     On October 10, 2019, Ra Pharmaceuticals and UCB issued a press release

announcing that they had entered into a merger agreement whereby UCB would acquire Ra

Pharmaceuticals for $48.00 per share in cash. The press release states, in pertinent part:




                                                 3
Case 1:19-cv-06776 Document 1 Filed 12/02/19 Page 4 of 13 PageID #: 4



   UCB Agrees to Acquire Ra Pharmaceuticals: Joining Forces to Improve
   Treatment Options for People Living With Myasthenia Gravis and Other
                               Rare Diseases


 - Will enhance UCB’s leadership potential in myasthenia gravis by adding
 zilucoplan, a peptide inhibitor of complement component 5 (C5) currently in phase
 3, to the UCB pipeline alongside to UCB’s rozanolixizumab, an FcRn targeting
 antibody also in phase 3

 - Will enrich UCB’s pipeline; zilucoplan is a novel, potentially best-in-class
 investigational molecule also being evaluated in other complement-mediated
 diseases including amyotrophic lateral sclerosis (ALS) and immune-mediated
 necrotizing myopathy (IMNM). UCB will develop and, if approved, launch
 zilucoplan worldwide, accelerating and diversifying company growth

 - Will accelerate UCB’s long-term innovation capabilities through the addition of
 Ra Pharmaceuticals ExtremeDiversity™ technology platform
 - Plan to maintain productive and innovative Ra Pharma unit in Cambridge, MA,
 to complement UCB’s research hubs

 - The acquisition will enable accelerated top and bottom line growth from 2024
 onwards

 - Total transaction value of approximately US$ 2.1 billion / € 2.0 billion (net of Ra
 Pharma cash) based on US$ 48 in cash per Ra Pharmaceuticals share
 (approximately US$ 2.5bn / € 2.2bn)

 - This acquisition will not impact UCB’s 2019 financial guidance. It would be
 dilutive to UCB’s mid-term earnings level and hence move the mid-term target of
 UCB reaching a rEBITDA ratio (to revenue) of 31% to 2022 from 2021 as
 previously guided

 NEWS PROVIDED BY
 UCB
 Oct 10, 2019, 07:00 ET

 BRUSSELS and CAMBRIDGE, Massachusetts, Oct. 10, 2019 /PRNewswire/ --

 Regulated Information – Inside Information –

 UCB and Ra Pharmaceuticals Inc. (NASDAQ: RARX, Ra Pharma) announced
 today their entry into a merger agreement pursuant for which UCB will acquire Ra
 Pharma. Under the terms of the agreement, Ra Pharma shareholders will receive
 US$ 48 in cash for each Ra Pharma share at closing. The Boards of Directors of
 both companies have unanimously approved the transaction, which remains subject


                                          4
Case 1:19-cv-06776 Document 1 Filed 12/02/19 Page 5 of 13 PageID #: 5



 to approval by Ra Pharma shareholders and to obtaining antitrust clearance and
 other customary closing conditions.

 Ra Pharma is a clinical-stage biopharmaceutical company leveraging a proprietary
 peptide chemistry platform to develop novel therapeutics for the treatment of
 serious diseases caused by excessive or uncontrolled activation of the complement
 system, a critical component of the innate immune system. The company was
 founded in 2008 and is headquartered in Cambridge, MA, U.S. The company’s
 ExtremeDiversity™ platform enables the production of synthetic macrocyclic
 peptides combining the diversity and specificity of antibodies with the
 pharmacological properties of small molecules.

 Ra Pharma’s phase 3 product candidate, zilucoplan, is a once-daily self-
 administered, subcutaneous peptide inhibitor of C5. In December 2018, Ra Pharma
 announced positive top-line results from a phase 2 trial of zilucoplan in patients
 with generalized myasthenia gravis (gMG), achieving clinically meaningful and
 statistically significant reductions in both primary and key secondary
 endpoints. Zilucoplan is currently being tested in phase 3 for the treatment of gMG
 with top-line results expected in early 2021. Further indications that are potentially
 addressable by zilucoplan include immune-mediated necrotizing myopathy
 (IMNM), amyotrophic lateral sclerosis (ALS) and other tissue-based complement-
 mediated disorders with high unmet medical need. Ra Pharma is also developing
 an extended release formulation of zilucoplan, as well as a potential first-in-class
 oral small molecule C5 inhibitor.

                                   *      *       *

 Transaction Terms, Approvals and Timing to Close

 Upon closing, Ra Pharma shareholders will receive US$48.00 in cash for each Ra
 Pharma share (approximately US$2.5bn/€2.2bn), which represents a transaction
 value of approximately US$ 2.1 billion / €2.0 billion, net of Ra Pharma cash. The
 cash consideration represents an approximately 93% premium to Ra Pharma
 shareholders based on the 30-day volume weighted average closing stock price of
 Ra Pharma prior to signing. The transaction has been unanimously approved by the
 Boards of Directors of both, UCB and Ra Pharma and remains subject to approval
 by Ra Pharma shareholders, obtaining anti-trust clearance and other customary
 closing conditions. UCB and Ra Pharma expect to complete the transaction by the
 end of Q1 2020.

 Funding

 The acquisition of Ra Pharma will be financed by a combination of existing cash
 resources and new bank term loans, arranged and underwritten by BNP Paribas
 Fortis and Bank of America Merrill Lynch. Pro-forma for this acquisition, UCB’s
 new net debt / rEBITDA ratio would be in the range between 1.5 and 2.0 times with

                                          5
     Case 1:19-cv-06776 Document 1 Filed 12/02/19 Page 6 of 13 PageID #: 6



       rapid de-leveraging expected allowing UCB to maintain significant balance sheet
       flexibility.

                                         *       *       *

       Advisors

       Bank of America Merrill Lynch and Lazard are acting as financial advisors to UCB
       in relation to the transaction. Covington & Burling LLP is acting as legal advisor
       to UCB on this transaction.

       Centerview Partners is acting as exclusive financial advisor to Ra Pharma on this
       transaction. Latham & Watkins LLP is acting as legal advisor to Ra Pharma on this
       transaction.

       18.     On November 15, 2019, Defendants caused to be filed with the SEC a Schedule

14A Definitive Proxy Statement (the “Proxy Statement”) pursuant to Section 14(a) of the

Securities Exchange Act of 1934 in connection with the Proposed Transaction.

   B. The Proxy Statement Contains Materially False and Misleading Statements and
      Omissions

       19.     The Proxy Statement, which recommends that Ra Pharmaceuticals shareholders

vote in favor of the Proposed Transaction, omits and/or misrepresents material information

concerning: (i) Ra Pharmaceuticals’ financial projections; and (ii) the financial analyses performed

by Centerview in connection with its fairness opinion.

       20.     The omission of the material information (referenced below) renders the following

sections of the Proxy Statement false and misleading, among others: (i) Recommendation of the

Board and Reasons for the Merger; (ii) Ra Pharma Management Projections; and (iii) Opinion of

Centerview Partners LLC.

       21.     The shareholder vote on the Proposed Transaction is currently set for December

17, 2019. Unless and until the material misstatements and omissions (referenced below) are

remedied before the anticipated shareholder vote on the Proposed Transaction, Ra

Pharmaceuticals shareholders will be forced to make a voting decision on the Proposed

                                                6
     Case 1:19-cv-06776 Document 1 Filed 12/02/19 Page 7 of 13 PageID #: 7



Transaction without full disclosure of all material information. In the event the Proposed

Transaction is consummated, Plaintiff may seek to recover damages resulting from Defendants’

misconduct.

             1. Material Omissions Concerning Ra Pharmaceuticals’ Financial Projections

       22.      The Proxy Statement omits material information concerning Ra Pharmaceuticals’

financial projections.

       23.      The Proxy Statement provides that “Ra Pharma management prepared certain

unaudited prospective financial information for Ra Pharma for the calendar years ending 2020

through 2036 (the “Ra Pharma Management Projections”).”

       24.      The Proxy Statement further provides that the “Ra Pharma Management

Projections were prepared on a standalone basis without giving effect to the Merger and were made

available to the Board in its review and evaluation of the Merger and to Centerview[.]”

       25.      The Proxy Statement provides the following concerning the Ra Pharma

Management Projections:

       The Ra Pharma Management Projections were created by Ra Pharma management
       based on their assumptions about Ra Pharma’s business, including with respect to
       zilucoplan and Ra Pharma’s platform, and programs for an extended release (which
       is referred to as “XR”) zilucoplan formulation and oral complement component C5
       inhibition (both currently in preclinical development) and for royalties and
       milestones expected from Ra Pharma’s collaboration with Merck & Co., Inc. (d.b.a.
       Merck Sharp & Dohme Corp. outside the United States and Canada) on the
       development and commercialization of a macrocyclic peptide candidate for the
       treatment of an undisclosed cardiovascular indication (commenced Phase 1
       activities), and risk-adjusted these projections with respect to these product
       candidates. The Ra Pharma Management Projections were based on certain
       internal assumptions about the probability of success through approval,
       epidemiology, pricing, sales ramp, market growth, market share, competition,
       timing for clinical trial completion, commercial launch and patent expiry, as well
       as estimated tax assets and rates, changes in net working capital, capital
       expenditures, depreciation and amortization.

       (Emphasis added).


                                               7
     Case 1:19-cv-06776 Document 1 Filed 12/02/19 Page 8 of 13 PageID #: 8



       26.      The Proxy Statement, however, fails to disclose the impact that the risk adjustments

had on the “Ra Pharma Management Projections” and further fails to quantify the assumptions

underlying the projections, including “the probability of success through approval, epidemiology,

pricing, sales ramp, market growth, market share, competition, timing for clinical trial completion,

commercial launch and patent expiry, as well as estimated tax assets and rates, changes in net

working capital, capital expenditures, depreciation and amortization.”

       27.      The Proxy Statement further fails to disclose the unadjusted projections (without

adjusting for risk and assumptions) so shareholders can properly assess and determine the financial

impact the Company’s risk-adjustments had on the projections.

       28.      The disclosure of this information is material because it would provide Ra

Pharmaceuticals shareholders with a basis to project the future financial performance of the

company and would allow shareholders to better understand the financial analyses performed by

the Company’s financial advisor in support of its fairness opinion. Shareholders cannot hope to

replicate management’s inside view of the future prospects of the combined company. Without

such information, which is uniquely possessed by Defendant(s) and the Company’s financial

advisor, the Company’s shareholders are unable to determine how much weight, if any, to place

on the Company’s financial advisor’s fairness opinion in determining whether to vote for or against

the Proposed Transaction.

       29.      The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to Ra Pharmaceuticals shareholders.

             2. Material Omissions Concerning Centerview’s Financial Analyses

       30.      In connection with the Proposed Transaction, the Proxy Statement omits material

information concerning analyses performed by Centerview.

       31.      The Proxy Statement fails to disclose the following concerning Centerview’s

                                                 8
      Case 1:19-cv-06776 Document 1 Filed 12/02/19 Page 9 of 13 PageID #: 9



“Selected Public Company Analysis”: (1) the individual inputs and assumptions underlying the

selection of the reference range of 2023 EV/REV Multiples of 3.0x to 7.0x; and (2) Ra

Pharmaceuticals’ estimated net cash as of December 31, 2019.

        32.      The Proxy Statement fails to disclose the following concerning Centerview’s

“Selected Precedent Transaction Analysis”: (1) the individual inputs and assumptions underlying

the selection of the reference range of Transaction Values of $1.000 billion to $1.750 billion; (2)

Ra Pharmaceuticals estimated net cash as of December 31, 2019; and (3) the premiums paid in

each transaction observed by Centerview.

        33.      The Proxy Statement fails to disclose the following concerning Centerview’s

“Discounted Cash Flow Analysis”: (1) the individual inputs and assumptions underlying the

discount rates ranging from 11.0% to 13.0%; (2) the implied terminal value of Ra Pharmaceutical;

(3) the basis for Centerview’s assumption that Ra Pharmaceutical’s “after-tax unlevered free cash

flows would decline in perpetuity after December 31, 2036 at a rate of free cash flow decline of

80% year-over-year”; (4) the tax savings from usage of federal net operating losses and future

losses; (5) the estimated costs associated with an assumed $500 million capital raise in 2021; (6)

Ra Pharmaceutical’s estimated net cash balance as of December 31, 2019; and (7) the number of

fully-diluted shares of Ra Pharmaceutical common stock outstanding as of October 8, 2019.

        34.      With respect to Centerview’s analysis of Wall Street analysts’ stock price targets

for Ra Pharmaceutical, the Proxy Statement fails to disclose the following: (1) the individual price

targets for Ra Pharmaceutical observed by Centerview in its analysis; and (2) the sources of those

price targets.

        35.      The valuation methods, underlying assumptions, and key inputs used by

Centerview in rendering its purported fairness opinion must be fairly disclosed to Ra



                                                 9
    Case 1:19-cv-06776 Document 1 Filed 12/02/19 Page 10 of 13 PageID #: 10



Pharmaceuticals shareholders. The description of Centerview’s fairness opinion and analyses,

however, fails to include key inputs and assumptions underlying those analyses. Without this

information, the Company’s shareholders are unable to fully understand Centerview’s fairness

opinion and analyses, and are thus unable to determine how much weight, if any, to place on them

in determining whether to vote for or against the Proposed Transaction. This omitted information,

if disclosed, would significantly alter the total mix of information available to Ra Pharmaceuticals

shareholders.

                                          COUNT I
          For Violations of Section 14(a) and Rule 14a-9 Promulgated Thereunder
                                   Against All Defendants
        36.     Plaintiff repeats and realleges each and every allegation contained above as if fully

set forth herein.

        37.     During the relevant period, Defendants, individually and in concert, directly or

indirectly, disseminated or approved the false and misleading Proxy Statement specified above,

which failed to disclose material facts necessary in order to make the statements made, in light of

the circumstances under which they were made, not misleading, in violation of Section 14(a) of

the Exchange Act and Rule 14a-9 promulgated thereunder by the SEC.

        38.     Each of the Individual Defendants, by virtue of his/her positions within the

Company as officers and/or directors, were aware of the omitted information but failed to disclose

such information, in violation of Section 14(a) of the Exchange Act. Defendants, by use of the

mails and means and instrumentalities of interstate commerce, solicited and/or permitted the use

of their names to file and disseminate the Proxy Statement with respect to the Proposed

Transaction. The Defendants were, at minimum, negligent in filing the materially false and

misleading Proxy Statement.

        39.     The false and misleading statements and omissions in the Proxy Statement are

                                                10
    Case 1:19-cv-06776 Document 1 Filed 12/02/19 Page 11 of 13 PageID #: 11



material in that a reasonable shareholder would consider them important in deciding how to vote

on the Proposed Transaction.

       40.     By reason of the foregoing, Defendants have violated Section 14(a) of the Exchange

Act and Rule 14a-9 promulgated thereunder.

       41.     Because of the false and misleading statements and omissions in the Proxy

Statement, Plaintiff is threatened with irreparable harm.

                                            COUNT II
                         Violations of Section 20(a) of the Exchange Act
                               Against the Individual Defendants

       42.     Plaintiff repeats and realleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       43.     The Individual Defendants acted as control persons of the Company within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their senior positions

as officers and/or directors of the Company and participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the false statements contained in the Proxy

Statement filed with the SEC, they had the power to and did influence and control, directly or

indirectly, the decision-making of the Company, including the content and dissemination of the

false and misleading Proxy Statement.

       44.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected. As officers and/or directors of a publicly owned

company, the Individual Defendants had a duty to disseminate accurate and truthful information

with respect to the Proxy Statement, and to correct promptly any public statements issued by the



                                                11
    Case 1:19-cv-06776 Document 1 Filed 12/02/19 Page 12 of 13 PageID #: 12



Company which were or had become materially false or misleading.

       45.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the operations of the Company, and, therefore, is presumed to have had the power

to control or influence the particular transactions giving rise to the securities violations as alleged

herein, and exercised the same. The Individual Defendants were provided with or had unlimited

access to copies of the Proxy Statement and had the ability to prevent the issuance of the statements

or to cause the statements to be corrected. The Proxy Statement at issue contains the unanimous

recommendation of the Individual Defendants to approve the Proposed Transaction. Thus, the

Individual Defendants were directly involved in the making of the Proxy Statement.

       46.     In addition, as the Proxy Statement sets forth at length, and as described herein, the

Individual Defendants were involved in negotiating, reviewing, and approving the Proposed

Transaction. The Proxy Statement purports to describe the various issues and information that they

reviewed and considered—descriptions which had input from the Individual Defendants.

       47.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       48.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9

promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their positions

as controlling persons, the Individual Defendants are liable pursuant to Section 20(a) of the

Exchange Act. As a direct and proximate result of Defendants’ conduct, the Company’s

shareholders will be irreparably harmed.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:



                                                 12
    Case 1:19-cv-06776 Document 1 Filed 12/02/19 Page 13 of 13 PageID #: 13



       A.      Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction and

any vote on the Proposed Transaction, unless and until Defendants disclose and disseminate the

material information identified above to Company shareholders;

       B.      In the event Defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Declaring that Defendants violated Sections 14(a) and 20(a) of the Exchange Act,

and Rule 14a-9 promulgated thereunder;

       D.      Awarding Plaintiff reasonable costs and expenses incurred in this action, including

counsel fees and expert fees; and

       E.      Granting such other and further relief as the Court may deem just and proper.

                                    JURY TRIAL DEMANDED

       Plaintiff hereby demands a trial by jury.



Dated: December 2, 2019                            Respectfully submitted,

                                                    HALPER SADEH LLP

                                                    By: /s/ Daniel Sadeh
                                                    Daniel Sadeh, Esq.
                                                    Zachary Halper, Esq. (to be admitted pro hac
                                                    vice)
                                                    375 Park Avenue, Suite 2607
                                                    New York, NY 10152
                                                    Telephone: (212) 763-0060
                                                    Facsimile: (646) 776-2600
                                                    Email: sadeh@halpersadeh.com
                                                            zhalper@halpersadeh.com

                                                    Counsel for Plaintiff




                                               13
